889 So. 2d 622 (2004)
Quintus Bernard CASEY
v.
STATE of Alabama.
CR-01-2572.
Court of Criminal Appeals of Alabama.
April 30, 2004.
*623 Gary Wilkinson, Florence, for appellant.
William H. Pryor, Jr., atty. gen., and H. Clay Barnett III, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
BASCHAB, Judge.
In accordance with the Alabama Supreme Court's opinion in Ex parte Casey, 889 So. 2d 615 (Ala.2004), we reverse the trial court's judgment and remand this case to the trial court for proceedings that are consistent with that opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, SHAW, and WISE, JJ., concur.